UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB ýANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2007 ¨TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-141201 V2K International, Inc. (Name of small business issuer in its charter) Colorado 20-5614030 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13949 West Colfax Avenue, Suite 250, Lakewood, Colorado 80401 (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (303) 202-1120 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: None Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.¨ Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesýNo¨ Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.ý Indicate by check mark whether the registrant is a shell company.Yes¨Noý State issuer’s revenues for its most recent fiscal year: $8,335,583. State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days:$3,249,549.61 as of December 17, 2007 State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:31,167,336 shares of common stock as of December 17, 2007 Transitional Small Business Disclosure Format:Yes¨Noý SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This annual report includes “forward-looking statements.”All statements other than statements of historical facts included or incorporated by reference in this report, including, without limitation, statements regarding our future financial position, business strategy, budgets, projected costs and plans and objectives of management for future operations, are forward-looking statements.In addition, forward-looking statements generally can be identified by the use of forward-looking terminology such as “may,” “will,” “expect,” “intend,” “project,” “estimate,” “anticipate,” “believe,” or “continue” or the negative thereof or variations thereon or similar terminology.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot give any assurance that such expectations will prove to have been correct.Important factors that could cause actual results to differ materially from our expectations (“Cautionary Statements”) include, but are not limited to: · our ability to generate sufficient capital to complete planned business operations; · the lack of liquidity of our common stock; · the availability of capital; · the strength and financial resources of our competitors; · general economic conditions; and · the securities or capital markets and other factors disclosed under “Management’s Discussion and Analysis or Plan of Operation,” “Business” and elsewhere in this report. All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by the cautionary statements.We assume no duty to update or revise our forward-looking statements based on changes in internal estimates or expectations or otherwise. 2 V2K INTERNATIONAL, INC. FORM 10-KSB FOR THE FISCAL YEAR ENDED SEPTEMBER 30, 2007 INDEX Page PART I Item 1. Description of Business 4 Item 2. Description of Property 15 Item 3. Legal Proceedings 15 Item 4. Submission of Matters to a Vote of Security Holders 15 PART II Item 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 16 Item 6. Management’s Discussion and Analysis or Plan of Operation 16 Item 7. Financial Statements 23 Item 8. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 23 Item 8A. Controls and Procedures 23 Item 8B. Other Information 23 PART III Item 9. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance with Section 16(a) of the Exchange Act 24 Item 10. Executive Compensation 26 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 29 Item 12. Certain Relationships and Related Transactions, and Director Independence 31 Item 13. Exhibits 32 Item 14. Principal Accountant Fees and Services 33 3 PART I Item 1.Description of Business Overview We were incorporated on March 13, 2006 in the State of Colorado.On April 1, 2006, in a share for share exchange, we acquired all of the issued and outstanding shares of V2K Window Fashions, Inc., a company incorporated in Colorado on July 24, 1996, and V2K Manufacturing, Inc., a company incorporated in Colorado on September 21, 1994.On July 1, 2006, we transferred the software and our software development team into a separate entity named V2K Technology, Inc., a wholly-owned subsidiary and a Colorado corporation.On April 6, 2007, we organized Marketing Source International LLC, a Colorado limited liability company. Through our wholly-owned subsidiaries, V2K Window Fashions, Inc., V2K Technology, Inc., and V2K Manufacturing, Inc., we sell and support franchises in the residential and commercial window fashion industry, develop and license proprietary software that allows users to decorate windows for both residential and commercial customers, and act as the primary supplier of soft window treatments to our franchisees by managing strategic alliances with outside vendors.Marketing Source International LLC will endeavor to generate revenues by acting as a product development and sales agent for overseas window covering manufacturers.As of the date of this filing, Marketing Source International LLC has engaged in only preliminary discussions with overseas window covering manufacturing sources. Our current emphasis is in window fashions and accessories.Our subsidiary, V2K Window Fashions, Inc. (“V2K Window Fashions”), sells and supports franchises in the window fashion industry.We began selling franchises in March 1997.Our first franchisee started operations in August 1997.After selling several franchises, we halted our franchise sales activity while we refined our business plan and secured outside financing.We began aggressively developing the franchise business model in November 2001, at which point we had 9 franchises.As of September 30, 2007, we had 182 franchises, operating in thirty-nine states, two Canadian provinces and Aruba. Using our proprietary software developed at V2K Technology, Inc. (“V2K Technology”), our franchisees sell window fashions of all kinds to both commercial and residential customers.All sales orders made by our franchisees are sent to us for fulfillment.Another subsidiary, V2K Manufacturing, Inc. (“V2K Manufacturing”), manages our strategic alliances with “soft” window fashion vendors, who manufacture fabric treatments, such as drapes and curtains.“Hard” goods, such as blinds, cellular shades, and shutters, are sourced to third party vendors.All items are shipped directly from the manufacturer or vendor to the franchisee. We intend to become the dominant company in the window décor and accessory market.We plan to accomplish this goal by: · introducing our exclusive, three-dimensional proprietary software technology into the industry’s sales channel and supply chain; · growing the business aggressively through the franchise business model and corporate license agreements; · controlling the industry’s distribution channel; and · acquiring hard product manufacturing capabilities to become vertically integrated. Our long-term vision is to capture the majority of the home décor arena using our scalable, three-dimensional, graphic technology, allowing our sources of distribution to bring unique general economies of scale to flooring, wall coverings, art, and accessory furnishings, among others.In addition, we have license opportunities in related fields, such as the casement window industry, paint industry, and other industries in the building and design trade. Our corporate offices, which include V2K International and all its subsidiaries, are located at 13949 West Colfax Avenue, Suite 250, Lakewood, Colorado 80401, and our telephone number is (303) 202-1120. 4 Our Proprietary Software We have developed proprietary software that enables the user to decorate interiors of homes and other buildings on a computer screen.By using the same type of graphics engine utilized by computer games, the user “sees” a three-dimensional image of a room, drawn to scale, on the computer screen.Window coverings and accessories can be placed in the room, allowing the user to see the end result of the decorating effort.Moreover, our software prices the items and prints the necessary purchase orders. As our current emphasis is in window fashions, the software has been customized to enable the user to: · design virtually any window covering style to scale on a computer or digital TV screen; · adjust or redraw the window covering; · calculate the price of the window covering immediately; and · print a customer sales order for the window covering, as well as purchase orders for the vendors, production orders for the workroom, and installation instructions for the installer. We believe that our software is unique and provides users with two distinct advantages: · Customers can see what the window coverings will look like on their windows before they buy.A sales agent can stay with the customer, showing the customer exactly what the window treatment will look like, to scale, and how much it will cost, until the customer finds a satisfactory style and a price. · The time-consuming calculation and paperwork commonly associated with the window covering business has been eliminated.With one keystroke and no additional data entry, the sales agent can create the purchase orders for the vendors and the production order for the workroom. We plan to develop a web-based version of the software that will allow customers to design their own window coverings on the Internet, and a kiosk version of our technology to be used in big box stores.We also plan to expand the existing software to provide a variety of interior and exterior design functions.We have not established any timetables for these plans. Current Application of Software Franchisees go into the homes or businesses of prospective customers equipped with a laptop computer.In their vehicles are samples of fabrics that we offer.After measuring the windows and entering the data into the computer, the franchisee can then put the whole room, including the ceiling, floor, windows, and walls to scale in the computer.A window library resides in the software containing almost any shape or style of window that exists.The franchisee may then enter the colors and texture of the walls, floor and ceiling, as well as show the room under a variety of lighting conditions. The franchisee then begins to decorate the window electronically on the screen in the desired style specified by the customer.The software contains a fabric library that the franchisee can retrieve to show on the window treatment.While the windows are being decorated on the screen, the software computes the sales price of the treatment, gross margin, and percent of profit to the franchisee.The customer can know immediately the sales price of each window treatment and the order as a whole.The franchisee can see the margins and percent of profit and adjust the sales price down if necessary in order to get the sale. Once the customer sees a design and price that is acceptable, the franchisee can bring in an actual sample of the fabric for the customer to see and touch.The software generates a sales order for the customer to sign.The franchisee generally collects 50% of the total purchase price as a deposit.V2K offers 3-, 6- and 12-month, no-payment, deferred interest consumer financing plans through a national financial institution.We receive from the national financial institution an amount agreed upon by the customer (gross financed) less a financing cost of approximately 8%.We then deduct this financing cost from the amount sent to the franchisee plus a small administrative fee of up to 1%.Administrative fees that we earned for the years ended September 30, 2007 and 5 2006, were approximately $300 in each year, on amounts financed of $240,000 and $410,000, respectively. We do not guarantee any financing of the franchisees. With an order in hand, the franchisee can send the order to us electronically.One of our product specialists then reviews the order to make sure it conforms to the product being sold, and verifies the pricing.Upon approval by a product specialist, the order is then broken down by vendor and the materials are ordered.The vendor then processes the order and ships the finished products directly to the franchisee.Upon receipt of the finished goods, the franchisee arranges for third party installation at the customer’s home or office. The Interior Decorating Market The U.S. market for interior décor, including window fashions, is fragmented in terms of competition and established distribution channels.For example, according to a market research report, Window Treatments and Wallcoverings, by Catalina Research, published January 1, 2004, soft product window fashion sales were distributed as follows: · discount or mass merchandising department stores – 27% · conventional and national chain department stores – 10.8% · window treatment stores – 15.3% · warehouse clubs – 9.5% · electronic, mail order and direct selling retailers – 6.4% · other home furnishing stores – 6.3% · home centers, other building material dealers – 6.2% · specialty floor covering retailers – 4.5% · family clothing stores – 4.3% · general merchandisers – 2.6% · paint and wallpaper stores – 2.1% · furniture stores – 1.5% · hardware stores – 0.9% · piece goods stores – 0.8% · other retailers – 1.8% This fragmentation has limited the implementation of technology as a competitive component in the window fashion industry.The industry is not automated at the point of sale and industry participants have, up to now, relied on antiquated manual systems for selling and administrating window fashions, resulting in quality control errors and higher operating costs. Typically, a sales agent, decorator, or designer goes to a potential customer’s home and attempts to sketch or draw a treatment in which the customer is interested.In the case of “hard” treatments involving non-fabric items, the agent uses a yellow pad and calculator to provide the customer an approximate price.This is a long and tedious process.If the customer objects to the price or wants to explore other alternatives, a different treatment is selected and the pricing process begins anew.In the case of “soft” treatments involving the use of fabric, the agent will most likely have to meet with the manager of a workroom in order to calculate yardage, width cuts, repeats, and a variety of other variables, before he or she can get back to the customer with a price.This process may take as many as 3 to 5 days.If the customer objects to the price, the agent must either discount the price or start the entire process over again.Once the customer decides on a treatment, the agent will literally spend hours writing purchase orders for the vendors, and in the case of soft treatments, production orders for the workroom.It is inevitable that mistakes are made along the way. Franchise and Licensing Operations We do not sell window fashions directly to the customer.Instead, we have chosen to grow our business by selling franchise and license agreements. We started selling franchises in March 1997.As of September 30, 2007, we had 182 franchises, operating in 39 states, the Canadian provinces of Alberta and Manitoba, and Aruba.Entrepreneur magazine rated us 50th in 6 its Top 101 Homebased Franchises 2006 Rankings and 176th in its Franchise 500 2007 Rankings.Potential investors should not conclude from this preceding statement that the magazine is actively endorsing or promoting our company. We sell franchise units based on a minimum territory size of 30,000 households.Franchisees may purchase one or more additional areas of primary responsibility if they are not in default under their franchise agreements, if the additional areas are available, and if we approve.Additional areas may have more or less than 30,000 households.We will determine the fee for each additional area at the time of purchase, but it will be less than the initial franchise fee.As of the date of this report, the current fee for each additional area is $1.05 per household, but we may change this fee at any time. We also make available a Small Market Franchise, based on a territory size of up to 15,000 households, in sparsely populated areas where a territory of 30,000 households would be difficult to cover because of the distances involved. We currently charge a franchise fee of $59,900 ($39,900 for a Small Market Franchise) for which the franchisee receives the following: · a laptop computer, portable printer, and carrying case · V2K’s proprietary software, including an exclusive price management program · non-proprietary software · samples of fabric, hard products and decorative hardware · starter set of printed materials, including business cards, stationery, and promotional materials · training manual, policy and procedure manual and marketing kit and · the exclusive right to advertise in a designated area. We also provide basic training for up to two persons for each franchise.We reimburse the franchisee for travel expenses for one person (up to $300) and pay lodging expenses for one person to attend the training as part of the franchise fee.The franchisee is liable for meals, travel, and lodging expenses for any additional person(s). In addition to the franchise fee, we require franchisees to pay a non-refundable continuing royalty based on a percentage of the franchise’s annual gross sales in each franchise year, according to the following schedule: · first $200,000 of gross sales – 8% · next $100,000 of gross sales – 7% · amount over $300,000 of gross sales – 4% The first franchise year commences on the first day of the first full month following the franchisee’s satisfactory completion of basic training or on any other date we may designate.Each subsequent one-year period is another franchise year. The monthly minimum royalty fee in the first franchise year is $250/month, $500/month in the second franchise year, and $1,000/month in each franchise year thereafter.In the case of a Small Market Franchise, the monthly minimum royalty fee is $125/month in the first year, $250/month in the second year, and $500/month in each year thereafter. In addition, we require franchisees to pay us the following: Type of Fee or Expense Amount Due Date Remarks National/Regional/Local Advertising Fund1 2% of total gross sales, which percentage may be increased by us to up to Payable every 30 days We and/or our contractors administer the Fund for the benefit of our system. 1 These fees are imposed by and payable to us.These fees are non-refundable.Late payment interest of 18% may begin after the due date.We may impose a late fee of $25.00 if the franchisee does not submit reports to us within 3 days of the due date. 7 Type of Fee or Expense Amount Due Date Remarks 5% of gross sales; subject to minimum monthly fees2 Showroom participation1 Up to $150 per month Monthly as billed Note 3 Central telephone service1 Varies4 Monthly as billed If the franchise is located in a central telephone service area, as designated by us, the franchise must pay its proportionate share of the costs of maintaining the service.4 Basic training5 Varies – We estimate that the cost of travel, lodging and meals for each person attending Basic Training will range from $200 to $1,200.The actual cost for each person may be higher or lower depending upon the distance traveled, and the meals and lodging selected. As incurred No training fee is charged for up to two persons.6The training fee for additional persons will be determined by us.We reimburse the franchisee for travel for one person (up to $300), and for lodging expenses for one attendee.The franchisee pays the cost of meals for one attendee and pays all travel, lodging and meals expenses for any other attendees. Mandatory meetings and additional mandatory training5 Varies – We estimate that the cost per person for travel, lodging and meals to attend a one-day meeting will be $20 to $600.The actual cost for each person may be higher As incurred No more than 1 mandatory meeting/training program will be scheduled each year.No attendance fee is charged by us, but the franchisee pays the cost of travel, lodging and meals.7 2 The Minimum National/Regional/Local Advertising Fund Fees are $62.50 per month in the first year, $125 per month in the second year, and $250 per month thereafter (including all months in any renewal terms); except if the franchisee qualifies for, and pays, the Small Market Franchise fee, the Minimum National/Regional/Local Advertising Fund Fees are $31.25 per month in the first year, $62.50 per month in the second year, and $125 per month thereafter (including all months in any renewal terms).We may require franchises to participate in a regional advertising cooperative, in which case all or part of this fee will be paid to the cooperative.To date, participation has not been required.If a cooperative were to be established, the cooperative would determine the amount of the fee. 3 Upon 30 days written notice, we may provide a showroom in the franchises’ metropolitan or regional area for the franchisee to show the products and services provided by the franchise.In that case, the franchisees will be billed for its pro-rata rental fee, not to exceed $150 per month. 4 Central telephone service is available in some areas in some states.With central telephone service, one telephone number is used for all franchises in the service area.The provider’s software routes each call to the appropriate franchise based on the caller’s location.The fee imposed by the provider of this service is split among the franchises in the service area. 5 Payable to third parties that provide goods or services to the franchise. 6 The training fee for each additional person the franchisee sends to basic training at any time is $250. 7 If a franchisee fails to attend a mandatory meeting that is designated by us as an annual meeting, we may, 8 Type of Fee or Expense Amount Due Date Remarks or lower depending upon the distance traveled, the meals and lodging selected, and the length of the meetings. Optional training1, 5 Varies1- We estimate that the cost person for travel, lodging and meals to attend a one-day optional training program will be $20 to $600 (plus the program fee).The actual cost for each person may be higher or lower depending upon the distance traveled, the meals and lodging selected, and the length of the training program. 2 weeks prior to beginning of training We may, but are not required to, offer optional training programs that the franchisee may attend. Product sample updates Varies2 As incurred Note 9 Technology fee1 $75 per month; subject to an annual increase at our sole determination, but not more than 10% per year. Monthly, as billed.As of the date of this filing, we do not charge this fee, but may do so upon at least 30 days prior written notice to the franchisee. This fee may be assessed by us for website and e-mail hosting by us, for future web-based system integration, and for other technology related services. Transfer/training fee1 The transfer fee is $7,000 plus any brokerage commissions, finder’s fees or similar charges that we are required to pay to any third party that is not an affiliate of ours.The training fee is $1,000.3 Prior to completing the transfer Payable upon transfer of the franchise.No charge if the franchisee transfers to a business entity that it controls. Audit1 Cost of audit and underpayment amount, plus interest. Immediately upon billing Payable only if audit shows an understatement of at least 2% of gross sales for any month. at our sole determination, require the franchisee to pay a $500 missed annual meeting fee, which fee will be due within 30 days of notice by us to the franchise. 8 We will charge a fee for this training, which fee will depend on the training provided.The franchisee will also be responsible for paying for his/her travel, lodging, and meals. 9 The amount can vary widely from one year to the next, but currently the amount is estimated to be from $600 to $1,000 per year.As of the date of this filing, all updates are optional, but we may in the future mandate that the franchisee purchase certain updates. 10 The transferee pays all travel, food, and lodging expenses to attend training.However, if the transferee is an existing V2K franchisee who has successfully completed basic training, we may waive the requirement that the transferee pay this fee and attend basic training. 9 Type of Fee or Expense Amount Due Date Remarks Credit/debit card authorization and administrative fee1 Varies – We charge 3% of the amount of the debit or credit. As incurred Note 1 Insufficient funds fee1 Varies As incurred Note 2 Insurance5 Varies – Insurance in Denver costs about $50 per month.The franchisee’s cost may be higher or lower, depending upon its location and the insurance carrier selected Varies Franchisee must obtain our approval of insurance carrier.We have appointed an approved carrier and established minimum required covered amounts. Indemnification Varies – The franchisee will pay the amount of the liability assessed against us plus the expenses incurred in defending us. Varies The franchisee must reimburse us for any liability and costs incurred by us by reason of the franchise or our operation of the business on the franchisee’s behalf. Franchisees place all orders for products with us.We in turn place them with our vendors.Finished products are shipped to our franchisees, but billed to us, generally on terms of net 30 days.Terms of payment with our franchisees are net 15 days.We believe that this arrangement results in quality control of the products being sold to the customer and provides us with a way to monitor our franchisees’ operations.In addition, franchisees commencing business do not have to identify and establish accounts with product vendors. We believe the advantages to our franchisees are the following: · Start-up costs are $40,170 - $82,300. · The franchisee does not have to have any industry-specific knowledge or prior experience. · We provide the franchisee with extensive training and support. · The franchisee has no inventory to purchase or maintain, nominal receivables, and minimal general and administrative expenses. · The franchisee receives a complete business start up package. · Our software product allows franchisees to set themselves apart from the way others in the industry do business.To the best of our knowledge and information there is no software product currently on the market that is comparable with that of V2K. · Our software product provides franchisees with a marketing advantage.Customers can determine what a treatment will look like on their windows before they purchase. · Our software product provides franchisees with a sales and closing advantage.Our franchisees can stay with a customer until that customer is satisfied.Our franchisees do not have to check back with a workroom to calculate pricing. · Our software product enables franchisees to administrate the sale of window treatments more efficiently and accurately than others in the industry. 11 If the franchisee is more than 10 days late for payment of any fees, we may, upon 48 hours notice to the franchisee by facsimile, activate a direct charge to the franchisee’s credit or debit card for the fee, and bill the franchisee for any costs incurred by us in administering this program. 12 If any check the franchisee sends to us is returned to us by a financial institution (or other entity), or if we cannot charge the franchisee’s credit or debit card for the full amount owed to us (in accordance with Note 11 above), because of insufficient funds, the account being closed or otherwise, we may charge the franchise a fee of the lesser of $20, or the highest rate permitted by applicable law. 10 Our management believes that it takes the average franchisee two years tofully developits franchise business.At September 30, 2007, approximately 65% of our franchisees had been in business for two years or longer, as compared to September 30, 2006, at which approximately 60% of our franchisees had been in business for two years or longer.Our franchisee retention rates were 84% and 96% for the years ended September 30, 2007 and 2006, respectively. We also propose to sell domestic and international license agreements for the use of our software to a limited number of major retailers who have shown interest in our system.It is envisioned that our license agreements will include a one-time license fee and a monthly royalty or user fee.As of the date of this report, we have entered into discussions and letters of intent with interested parties, but have not entered into any corporate license agreements or license agreements in related fields. Manufacturing and Sourcing Franchisees submit all purchase orders to us.We place the orders for the products with a number of third party vendors, including soft product manufacturers with whom we have development strategic alliances. For the years ended September 30, 2007 and 2006, approximately 64% and 68%, respectively, of materials and supplies were acquired from three major vendors (Lafayette Venetian Blind, Inc., Krohn’s Coverings, Inc., and DSC Window Fashions, Inc.), with the largest vendor, Lafayette Venetian Blind, Inc., representing 34% of the total for each year.The related accounts payable to the largest vendor was approximately $311,700 as of September 30, 2007 and $309,900 as of September 30, 2006.We believe that if we were to lose any of these vendors, we could replace the vendor(s) with others who provide the same materials and supplies.However, we could incur disruption of processing orders from franchisees while transitioning from one vendor to another and this could negatively impact our business. Research and Development We incurred research and development expenses of $426,069 and $433,201 for the years ended September 30, 2007 and 2006, respectively. Competition We assess our competitive conditions as follows: · We compete against other companies that offer franchise opportunities.There are numerous franchise and business opportunities offered by others in all industries. · We compete against other companies in the window fashion industry and others offering window fashions.As described above, the market for window fashions is fragmented.We compete with many different types of retailers that sell many or most of the items sold by us, including department stores, mass merchandisers, mail order, specialty retail stores, and other retailers.In some cases these competitors have substantially greater financial and other resources than us, including, in some cases, more profitable retail economics or better name recognition. Budget Blinds appears to be our closest competitor, in the sense that it is engaged in the window covering industry, and offers franchises.Also, a few other companies are starting to offer custom window treatments. We are aware of three other companies that offer a software product having some of the functions of our proprietary software: · DreamDraper® by Evan Marsh Designs, Inc. is an application that a designer can use to create a visual two-dimensional representation.DreamDraper® comes with hundreds of static two-dimensional line drawing graphics of windows and window treatments.The designer can go to the catalog of two-dimensional line drawing pieces and manually create a representation of the window and window treatments utilizing the Microsoft PowerPoint application.DreamDraper® has no integrated pricing component.However, it did come out with a quick quote system recently, but the two systems are independent of each other. 11 · Minutes Matter is very similar to DreamDraper® in that it is used by designers to create a representation of windows and window treatments.Minutes Matter does not rely on Microsoft PowerPoint, but has its own design environment.It has a catalog of hundreds of static two-dimensional line drawing pieces that the user chooses from and then manually assembles the window and window treatments.Minute Matters does not have a pricing component. · Solatech, Inc. has introduced a software product similar in some ways to V2K’s.Solatech is a two-dimensional photo rendering software that has very limited soft goods capability, with no scaling or visuals that represent what the product selection will look like in the customer’s home. We cannot assure you that additional competitors will not enter our line of business.Increased competition by existing or future competitors, resulting in our having to reduce prices in an effort to gain or retain market share, could result in reductions in our sales and profitability, which could have a material adverse effect on our business and financial condition. Government Regulation To offer and sell franchises, we must comply with the rules and regulations of the Federal Trade Commission, as well as the laws of the states in which offers and sales are made.The Federal Trade Commission franchise rule requires that we furnish potential franchisees with written disclosures containing information about the franchised business, the franchise relationship, and us.We have made these disclosures by following the Uniform Franchise Offering Circular Guidelines prepared by state franchise law officials.We must provide a potential franchisee with the written disclosures upon the earliest of (1) the first personal meeting with the prospective purchaser; (2) ten business days before signing any binding agreement; or (3) ten business days before any payment to us. The Federal Trade Commission does not review or approve any disclosures, advertising, or agreements.However, 15 states have franchise investment laws that require us to provide pre-sale disclosures.Of the 15 states, 13 treat the sale of a franchise like the sale of a security and generally prohibit the offer or sale of a franchise within their state until a franchise offering circular has been filed with, and registered by, the designated state agency.We estimate that the registration renewal fees to maintain compliance with such state laws costs us approximately $7,500 per year. Employees We had 41 full-time and 2 part-time employees as of September 30, 2007.None of our employees is covered by a collective bargaining agreement. Risk Factors We have incurred losses and cannot assure you of profitability.With the exception of net income of $69,195 for the year ended December 31, 2003, we have incurred net losses, including a loss of $1,014,351 for our most recently completed fiscal year.As of September 30, 2007, our accumulated deficit was $2,305,155.To date, we have not generated revenues sufficient to fund our business and pay our ongoing expenses.There can be no assurance that we will be profitable in the future. We are dependent upon outside financing.We rely upon external sources of financing to fund future growth and the implementation of our business plan.Since our inception in July 1996, we have financed our operations through internally generated revenues, the sale of our stock and by borrowing from third parties and affiliates of our Company.While we believe that our cash flow will provide sufficient capital to maintain all current operations and to implement our short-term plans, which would require approximately $200,000, we will likely require external financing for our long-term plans for growth and the development of our business plan.We have not yet developed a budget or a timeframe within which to implement our long-term plans.Sources of external financing may include short-term loans, bank borrowings, joint ventures, and future debt and equity offerings.We do not know whether future financing will be available on acceptable terms, or at all.Any additional financing may result in dilution to our shareholders.Our failure to obtain external financing may have a material adverse effect on our ability to realize our long-term plans to expand the business. 12 Our current business plan is dependent upon our ability to sell franchises and to have successful franchisees.Our growth is dependent upon our continued ability to sell franchises.Our existing franchise base of approximately 180 is too small to produce enough royalty revenue and gross profit margin from sales of materials and supplies to support our operations.Under our business plan, we plan to sell 51 franchises in fiscal 2008 and 80 franchises in fiscal 2009.To be successful, we need to be able to identify suitable franchise candidates, provide them with adequate training, and manage competently the infrastructure to support the franchises.In addition, our franchisees must be successful in their business operations.If they are not successful, it will adversely impact our sales of franchises and we will not generate sufficient royalty income needed to operate. We use franchise broker networks and Internet advertising to generate leads to identify suitable franchise candidates.If prospective candidates indicate a sufficient amount of interest, we encourage them to travel to our offices for a “discovery day” and reimburse them for $300 of airfare and one night of lodging.After our franchisees attend a two-week basic training program, which includes instruction pertaining to operating our proprietary software, product knowledge and design, business management and sales and marketing, we provide them with a 30-day “quick start” marketing program.We also assign a franchise support person to each new franchisee to follow-up on a franchisee’s progress. We are affected by economic conditions and consumer trends.Our success will depend upon a number of factors relating to consumer spending, including future economic conditions affecting disposable consumer income, such as employment, business conditions, interest rates, and taxation.If existing economic conditions deteriorate, consumer spending may decline, thereby adversely affecting our business and results of operations. We must be able to anticipate and respond to changing merchandise trends and consumer demands in a timely manner.If we should miscalculate consumers’ purchasing habits and tastes, we will not be able to compete against other window covering businesses. We face competition from existing and potential competitors.We face substantial competition in the overall window covering industry, as well as competition from others offering franchises and business opportunities.Due to our small size, it can be assumed that most if not all of our competitors have significantly greater financial, technical, marketing and other competitive resources.Many of our competitors and potential competitors have greater name recognition and more extensive customer bases that could be leveraged, for example, to position themselves as being more experienced, having better products, and being more knowledgeable than us.To compete, we may be forced to offer lower prices and narrow our marketing focus, resulting in reduced revenues. Our success and ability to compete depends upon our ability to secure and protect our proprietary technology.Our success depends on our ability to protect our proprietary technology.In the event that a third party misappropriates or infringes on our intellectual property, our business would be seriously harmed.Third parties may independently discover or invent competing technologies or reverse engineer our software.We expect that if we should successfully market franchises and licenses to use our software, competitors may attempt to duplicate our technology.While we have a pending patent application on the business process associated with our software, we would still have to enforce our rights against those who might attempt to infringe on our intellectual property.Such enforcement efforts are likely to be expensive and time-consuming. The loss of our officers and directors or our failure to attract and retain additional personnel could adversely affect our business.Our success depends largely upon the efforts, abilities, and decision-making of our executive officers and directors.Although we believe that we maintain a core group sufficient for us to effectively conduct our operations, the loss of any of our key personnel could, to varying degrees, have an adverse effect on our operations and system development.We currently maintain “key-man” life insurance on Victor Yosha, our president/chief executive officer, and Mike Lee, the chief operating officer of our technology subsidiary.However, there is no contract in place assuring their services for any length of time.The loss of either of them would have a material adverse affect on us.We do not have assurance that the services of any member of our management will remain available to us for any period of time, or that we will be able to enter into employment contracts with any of our management, or that any of our plans to reduce dependency upon key personnel will be successfully implemented. 13 The knowledge and expertise of our officers and directors are critical to our operations.There is no guarantee that we will be able to retain our current officers and directors, or be able to hire suitable replacements in the event that some or all of our current management leave our company.In the event that we should lose key members of our staff, or if we are unable to find suitable replacements, we may not be able to maintain our business and might have to cease operations, in which case you might lose all of your investment. We use outside suppliers to fulfill the orders placed with us by our franchisees.Orders placed with us by our franchisees are filled by outside suppliers, with our three largest vendors constituting approximately 64% of materials and supplies for the year ended September 30, 2007.We have chosen to limit the number of suppliers that we use in order to obtain better pricing terms from them and to insure the quality of the products delivered to our franchisees’ customers.We believe that if we were to lose any of these vendors, we could replace the vendor(s) with others who provide the same materials and supplies.However, we could incur disruption of processing orders from franchisees while transitioning from one vendor to another and this could negatively impact our business. A limited number of shareholders collectively own a majority of our common stock and may act, or prevent certain types of corporate actions, to the detriment of other shareholders.As of December 17, 2007, our directors, officers, and more than 10% shareholders own beneficially 52% of our common stock.Accordingly, these shareholders may, if they act together, exercise significant influence over all matters requiring shareholder approval, including the election of a majority of the directors and the determination of significant corporate actions.This concentration could also have the effect of delaying or preventing a change in control that could otherwise be beneficial to our shareholders. Outstanding warrants may negatively impact our ability to obtain future financing.We have outstanding warrants to purchase 4,553,750 shares of common stock at $0.50 through September 30, 2008 and outstanding warrants to purchase 1,000,000 shares of common stock at $0.30 through January 5, 2009.As long as these warrants remain unexercised and outstanding, the terms under which we may be able to obtain additional capital financing may be adversely affected. We have a substantial number of shares that may become freely tradable and could therefore result in a reduced market price.As of December 17, 2007, we had an aggregate of 31,167,336 shares of our common stock issued and outstanding, with 10,445,561 shares, currently owned by existing shareholders, registered for resale.In addition, we registered the resale of 1,000,000 shares issuable upon the exercise of warrants.The sale of a significant number of these shares in the public market may adversely affect prevailing market prices of our shares. Our common stock is subject to penny stock regulation that may affect the liquidity for our common stock.Our common stock is subject to regulations of the Securities and Exchange Commission (“SEC”) relating to the market for penny stocks.These regulations generally require that a disclosure schedule explaining the penny stock market and the risks associated therewith be delivered to purchasers of penny stocks and impose various sales practice requirements on broker-dealers who sell penny stocks to persons other than established customers and accredited investors.The regulations applicable to penny stocks may severely affect the market liquidity for our common stock, as some brokers refrain from trades involving penny stocks to avoid the additional work to comply with these requirements.As a result, your ability to sell your securities in the secondary market could be limited. Future equity transactions, including exercise of options or warrants, could result in dilution.From time to time, we intend to sell restricted stock, warrants, and convertible debt to investors in private placements.Because the stock will be restricted, the stock will likely be sold at a greater discount to market prices compared to a public stock offering, and the exercise price of the warrants is likely to be at or even lower than market prices.These transactions will cause dilution to existing shareholders.Also, from time to time, options will be issued to officers, directors, or employees, with exercise prices equal to the then prevailing market price.As of September 30, 2007, 29,180,660 options had been granted to officers, directors and employees.Exercise of in-the-money options and warrants will result in dilution to existing shareholders.The amount of dilution will depend on the spread between the market and exercise price, and the number of shares involved. Trading in our common stock may be limited thereby making it more difficult for investors to resell their shares of our common stock.Our common stock is quoted on the OTC Bulletin Board.The OTC Bulletin Board is not an exchange and, because trading of securities on the OTC Bulletin Board is often more sporadic than the 14 trading of securities listed on an exchange or NASDAQ, you may have difficulty reselling any of the shares that you purchase from the selling shareholders. Item 2.Description of Property Facilities Our principal offices are located at 13949 West Colfax Avenue, Suite 250, Lakewood, Colorado 80401.We lease approximately 10,800 square feet under a five and half year lease that commenced August 1, 2007. Trademarks and Copyrights Our subsidiary, V2K Window Fashions, has registered our “V2K” logo with the United States Patent and Trademark office.The registration date is April 9, 2002, and our registration number is 2,559,601, for Computer Software and Business Services.We also registered the logo for Retail Store Services and Design for Others of Window Coverings and Treatments on March 29, 2005, registration number 2,935,943. Our subsidiary, V2K Window Fashions, is the owner of the V2K Window Fashions software, which is copyrighted with Certificate of Registration No. TX5200930, effective date noted as February 29, 2000. In January 2005, our subsidiary, V2K Window Fashions, filed a patent application with the U.S. Patent and Trademark Office for its three-dimensional software technology, which application was subsequently assigned to another subsidiary, V2K Technology.The patent application is pending, and has been assigned Serial # 11/030445. Item 3.Legal Proceedings There are no legal proceedings pending and, to the best of our knowledge, there are no legal proceedings contemplated or threatened that are deemed material to us or our business. Item 4.Submission of Matters to a Vote of Security Holders None. 15 PART II Item 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities Our common stock is currently quoted on the OTC Bulletin Board (“OTCBB”)” under the symbol “VTOK.”The trading symbol often appears as “VTOK.OB” in quotation requests on the Internet.Priced quotations for our stock were not entered until November 2007. On December 17, 2007, the closing bid price for the common stock on the OTCBB was $0.30 per share. Holders and Dividends As of November 30, 2007, there were 101 record holders of our common stock.To date, we have not declared or paid any dividends on our common stock.We do not intend to declare or pay any dividends on our common stock in the foreseeable future, but rather to retain any earnings to finance the growth of our business.Any future determination to pay dividends will be at the discretion of our board of directors and will depend on our results of operations, financial condition, contractual and legal restrictions and other factors the board of directors deems relevant Recent Sales of Unregistered Securities During the quarter ended September 30, 2007, we did not issue or sell any unregistered securities. Item 6.Management’s Discussion and Analysis or Plan of Operation The following discussion should be read in conjunction with the financial statements and the related notes included in this annual report. This discussion contains forward-looking statements that involve risks and uncertainties. Our actual results could differ significantly from those projected in the forward-looking statements as a result of many factors, including those discussed in “Risk Factors,”“Business” and elsewhere in this report. History and Overview V2K International, Inc. (“International”) was incorporated as a Colorado corporation on March 13, 2006.Through our wholly owned subsidiaries, V2K Window Fashions, Inc., V2K Technology, Inc., V2K Manufacturing, Inc., and Marketing Source International, LLC, we sell and support franchises in the residential and commercial window fashion industry, develop and license proprietary software that allows users to decorate windows for both residential and commercial customers, manage strategic alliances with third party vendors and act as a product development and sales agent for overseas window covering manufacturers. Details of the Company’s subsidiaries as of September 30, 2007 are described below: Entity name Place of incorporation and legal entity Principal activities Effective interest held V2K Window Fashions, Inc. Colorado corporation Franchise sales and support 100% V2K Technology, Inc. Colorado corporation Development and licensing of software 100% V2K Manufacturing, Inc. Colorado corporation Management of soft window covering vendors 100% 16 Entity name Place of incorporation and legal entity Principal activities Effective interest held Marketing Source International, LLC Colorado limited liability company Product development and sales agent for overseas window covering manufacturers 100% In April 2006, in a share for share exchange, we acquired all issued and outstanding shares of V2K Window Fashion’s preferred and common stock in exchange for shares of common stock in V2K International on a 1 for 35 basis and 1 for 10 basis, respectively. In August 2006, V2K Window Fashions opened its first company-owned franchise location, incorporated as Window Fashions Franchise LLC. In July 2007, V2K Window Fashions sold 100% of its ownership interest in Window Fashions Franchise LLC to a third party.Window Fashions Franchise LLC had been a wholly owned subsidiary of V2K Window Fashions. In April 2006, V2K Window Fashions transferred legal ownership of V2K Manufacturing and the related equity interest to V2K International.V2K Window Fashions had acquired V2K Manufacturing in January 2004.In October 2007, we sold the inventory and fixed assets of V2K Manufacturing to a third party.V2K Manufacturing continues to act as the primary supplier of soft window treatments to V2K Window Fashions and its franchisees, but does so by managing strategic alliances with several outside vendors. In July 2006, in order to further protect the intellectual property associated with the software and to facilitate future licensing agreements, the software and software development team formerly held by V2K Window Fashions were spun-off to form V2K Technology.V2K Technology became a wholly owned subsidiary of V2K International and licenses a customized window fashions franchise software to V2K Window Fashions. In April 2007, we organized Marketing Source International LLC, a Colorado limited liability company.This company will endeavor to generate revenues by acting as a product development and sales agent for overseas window coverings manufacturers.Marketing Source International LLC has engaged in only preliminary discussions as of the date of this filing. As of the date of this filing, V2K Window Fashions is our primary operating subsidiary, making franchising our primary operations. V2K Window Fashions was incorporated in July 1996 to offer licenses to use the “Pictures and Prices” software, which had been developed by an affiliated company, Pictures and Prices Corporation.The assets of Pictures and Prices Corporation were later transferred to us in 1999.We packaged the software license with our training manuals, policies, procedures, and knowledge and began selling franchises in March 1997.After obtaining a core group of franchises in 1998, we focused our efforts on building our infrastructure to provide support to our franchises, refining our business model, and developing our business plan. Since our inception through September 30, 2007, in order to fund the development of our proprietary software and to develop our franchising operations, we have obtained approximately $2,583,250 from: amounts contributed by our officers and directors ($487,000); the sale of stock ($1,746,250); and loans ($350,000).During the year ended September 30, 2007, $300,000 of the $350,000 in loans were converted into equity.We believe that our real value lies in our software.However, that value is not reflected in our financial statements due to accounting policies (discussed below) pertaining to research and development costs.We believe that our software has now been developed to the point where it can be used for a variety of niches within the home décor industry. Critical Accounting Policies Franchise Operations - Overview.Franchisees are required to pay the Company an initial franchise fee, royalty fees aggregating between 4% and 8% of gross sales and an advertising contribution fee of 2% of gross sales. In addition, all materials and goods sold by franchisees are processed, billed and collected through the Company using approved vendors and suppliers. 17 As of September 30, 2007, we supported 182 independently owned franchises located in 39 states, two Canadian provinces and Aruba.A summary of franchise activity is as follows: September 30, 2007 September 30, 2006 Franchises in operation - beginning of period 182 160 Franchises sold during the period 34 30 Franchises cancelled, terminated or repurchased during the period (34 ) (8 ) Franchises in operation - end of period 182 182 Franchise Operations - Reacquired Franchise Rights.We occasionally reacquire the rights to a franchise territory. When this occurs we contract with the franchisee to reacquire the territory for a specified amount that can consist of cash, a note payable, and/or forgiveness of debt. While these territories provide benefits to the Company, they lack physical substance, thus, under Statement of Financial Accounting Standards (SFAS) No. 142, “Goodwill and Other Intangible Assets”, we record reacquired franchise rights as intangible assets at fair value. Fair value is established as the total amount of consideration that changed hands, not to exceed the estimated resale amount of the territory less all related costs of sales. We have concluded that reacquired territories have indeterminate lives, so the resulting intangible assets are not amortized.When reacquired territories are resold, the intangible assets are offset against the cost of the sale, and the related carrying value is reduced.We assess impairment of intangible assets on an annual basis. If any impairment is found, the carrying amount of the asset is written down to the fair value. In the year ended September 30, 2007 we reacquired franchise rights from three franchises. No franchise rights were reacquired in the year ended September 30, 2006. Franchise Operations - Repossessed Franchises.We have the right to repossess (cancel) franchises. When this occurs we cancel a franchise agreement and take the franchise territory back from the franchisee. We cancel franchises for failure to abide by the terms and conditions of franchise agreements, and for failure to meet minimum performance standards pursuant to franchise agreements. Occasionally, franchises voluntarily surrender their territories. No consideration is exchanged in these situations, and none of the franchise fee is refunded, thus under SFAS No. 45, “Accounting for Franchise Fee Revenue,” no fair value is assigned to these transactions. In the years ended September 30, 2007 and September 30, 2006, we repossessed 31 and 8 franchises, respectively. Revenue Recognition.Initial franchise fees are recognized as revenue upon the commencement of operations by the franchisee, which is when we have performed substantially all initial services required by the franchise agreement.Unearned income represents franchise fees received for which we have not yet performed all of our initial obligations under the franchise agreement.Such obligations, consisting mostly of training, are generally fulfilled within 60 days of receipt of the initial franchise fee.Royalties and advertising fees are recognized as earned. Franchisees place all orders for materials and supplies with us.We review each proposed purchase order to determine whether the products can be made as requested, make any necessary changes, and then place the corresponding orders with our vendors.Accordingly, we determine all product specifications.While the products are shipped directly to the franchisees by the vendors, we receive title to the shipped items and have the physical risk of loss upon shipment.We are liable to the vendors for payment and collect the amounts due for the goods from the franchisees.We negotiate all pricing with the vendors and have the ability to establish rebate programs with vendors, mark-ups or any other method of creating margin.In addition, we are responsible to the franchisees for goods shipped by the vendors that do not meet specifications.We have discretion in supplier selection.Thus, we act as a principal as defined in the Emerging Issues Task Force, Issue 99-19, “Reporting Revenue Gross as a Principal versus Net as an Agent.”Revenue from materials and supplies sales is recorded upon shipment to the franchisee by the vendor and represented approximately 65% and 72% of total revenue for the years ended September 30, 2007 and 2006, respectively. 18 Intangible Asset Impairment.Intangible assets consist of reacquired franchise rights from the repurchase of franchise territories. We have determined that reacquired franchise rights have indefinite lives and are not subject to amortization.Intangible assets with indefinite lives are reviewed for impairment annually or more frequently if events or circumstances indicate the carrying amount of the assets may be impaired. As of September 30, 2007, no impairment has been recorded. Use of Estimates.The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period.At this time, our operations are such that there are two primary areas of estimates and assumptions that could potentially have a material impact to the financial statements if significantly miscalculated.These areas are the allowance for doubtful accounts and share-based compensation. Allowance for Bad Debts.The allowance for doubtful accounts incorporates protection against write-offs for bad debt with respect to both notes receivable and accounts receivable.This allowance is calculated based on historical write-offs as a percentage of these accounts and from current analysis of our existing franchise base.We believe that the current allowance is adequate for these potential write-offs based on these assumptions.This account is reviewed monthly and adjusted as needed.At September 30, 2007 and 2006, allowance for doubtful accounts receivable was $40,057 and $43,150, respectively.The allowance for uncollectible notes receivable was $27,574 and $0 as of September 30, 2007 and September 30, 2006, respectively. The potential risk of these estimates can be material to the financial statements, because the receivables are the largest assets on the balance sheet.If we were to incur adjustments for write-offs that were not covered under the allowance it would be posted through operating expenses, and the offset would reduce the related receivables balance on the balance sheet.Based on the average receivable balances for the last 24 months, if the estimate was significantly miscalculated it could have a negative impact of $50,000 to $100,000 to the financial statements.We believe based on our knowledge and ongoing review that the risk of miscalculating to this level is low, barring any unforeseen economic downturn. Share-based Compensation.Share-based compensation involves calculating the value of stock options granted under our stock option plan, following calculation methods prescribed by SFAS 123R.We use the Black-Scholes stock option pricing model, which requires assumptions for expected option life, a risk-free interest rate, dividend yield, and volatility.Expected option life represents the period of time that options granted are expected to be outstanding, the risk-free interest rate is based on the U.S. Treasury market, and volatility is derived from trading prices of the stock of a peer company.For the years ended September 30, 2007 and 2006, share-based compensation was $237,000 and $11,955, respectively.Share-based compensation is included in selling, general and administrative expenses as an operating expense and therefore has a significant impact on results of operations. Variable Interest Entities.The Financial Accounting Standards Board (“FASB”) issued Interpretation 46 (revised 2003), “Consolidation of Variable Interest Entities” and requires the primary beneficiary of a variable interest entity to consolidate that entity.The primary beneficiary of a variable interest entity is the party that absorbs a majority of the variable interest entity’s expected losses, receives a majority of the entity’s expected residual returns, or both, because of ownership, contractual or other financial interests in the entity. The primary entities in whichwe possess a variable interest are franchise entities, which operate our franchised window fashions retail operations.We do not possess any ownership interests in franchise entities, other than one wholly-owned franchise which we owned and consolidated until its sale in July 2007 (see Item 6 – History and Overview). We do not generally provide financial support to the franchisees.Management has reviewed the franchise entities and determined that, other than the former 100% owned franchise, we are not the primary beneficiary of the entities, and therefore, these entities have not been consolidated. 19 Results of Operations At this point in our development, our results of operations are impacted primarily by the sales of franchises, as our existing franchise base is too small to generate enough royalty revenue and gross profit margin from sales of materials and supplies to support our operations.While revenues from sales of material and supplies comprise 65% and 72% of total revenues for the years ended September 30, 2007 and September 30, 2006, respectively, the margin on these sales averages approximately 4%.We limit our mark-up to our franchisees so that they can be competitive in quoting prices to customers and also operate profitably. Year Ended September 30, 2007 as Compared to Year Ended September 30, 2006.We sold 34 franchises for the year ended September 30, 2007, as compared to 30 for the year ended September 30, 2006, and also sold a significant amount of additional territory to existing franchisees in fiscal 2007, as reflected by the increase in sales of franchises of $580,830 (40%).Our margin on sales of franchises was 44% for 2007, as compared to 45% for 2006.The most significant component of cost of franchise sales is the selling commission.If we obtain the sale of a franchise through the assistance of a broker, we pay a commission equal to 40% of the franchise purchase price, with an additional 7.2% commission paid to our in-house sales personnel.If we obtain the sale of a franchise without the assistance of a broker, we pay a 12% commission to our in-house sales personnel.Approximately 88% of our sales of franchises are generated through brokers.Other components of cost of franchise sales are the costs of training that we provide (such as lodging and travel expenses), equipment provided to the franchisee (laptop computer, printer and carrying case), books of fabric samples, and starter sets of marketing materials.The decrease in margin on the sale of franchise units in 2007 was primarily the result of additional items we provided to new franchisees during the 2007 fiscal year.These items included a business coaching program provided by a third party, an increased allotment of start-up marketing materials, and reimbursement of the franchisees’ marketing budget up to a certain amount.There were also incremental increases in the cost of the other items we have always provided in conjunction with the purchase of a franchise.The additional items were provided on a test basis and may not be continued through the current fiscal year. In 2007, royalty fees and sales of materials and supplies decreased by $11,811 (1%) and $391,978 (7%), respectively.We believe that the decrease is due to the general slowdown in the economy, especially with respect to the downturn in the housing market, and our efforts to eliminate under-performing franchises from the system.The 34 franchises that we cancelled, repurchased or who left the system voluntarily, were replaced by newer franchises that will increase their revenue generation over time. While our revenues increased by $177,041 (2%), our operating expenses increased by $518,320 (6%), resulting in the operating loss of $1,065,017 in 2007. Selling, general and administrative expenses increased by $565,590 (28%), primarily due to an additional $225,000 of stock compensation expense,approximately $31,000 in additional accounting expenses, approximately $72,000 for startup funding for Marketing Source International, LLC, approximately $25,000 in additional training expenses, $15,000 in moving expenses and approximately $190,000 for additional staffing.Research and development costs were $426,069 in 2007, compared to $433,201 in 2006.Bad debt expense increased by $21,169 (30%) in 2007. Interest expense decreased by $9,620 (32%) in 2007, primarily due to $200,000 in bridge loans and $100,000 convertible debentures being converted to shares of common stock.Interest accrued and paid on the bridge loans was $8,167 for 2007, compared to $17,932 for 2006. Also, the interest accrued and paid on the convertible debentures was $2,313 for 2007, compared to $8,875 for 2006. These reductions were partially offset by interest charged of approximately $7,000 on vendor payables, and draws on a line of credit. As a result of the above, our net loss for the year ended September 30, 2007 was $1,014,351, as compared to a net loss of $732,205 for the year ended September 30, 2006, an increase in the net loss of $282,146. 20 Liquidity and Financial Condition We have incurred negative operating cash flows, operating losses, and negative working capital.We have relied upon sales of our common stock and borrowing in the form of bridge loans and convertible debentures to address our liquidity needs.To a lesser extent, we have also used bank financing. Some of the key components to our operating cash flows are the changes in accounts receivable and accounts payable.As we are essentially a product distributor, our level of activity is reflected in our accounts receivable and accounts payable.We receive invoices from vendors for product and simultaneously bill our franchisees.The Days Sales Outstanding (“DSO”) as of September 30, 2007 and September 30, 2006 was 29 days and 36 days, respectively.We have hired a new accounts receivable clerk and have modified our credit policies and procedures.These changes include putting franchisees on hold, charging interest on past due invoices, and consistently sending out statements to all franchisees.We have cancelled six franchise agreements in this new environment and have turned these balances over to collections.The total dollar amount on these accounts is less than $38,000.We anticipate that these changes should allow us to improve our DSO even more, thereby improving our cash flows, while reducing the amount of write-offs when compared to previous years. At September 30, 2007.At September 30, 2007, we had a working capital deficit of $366,059 as compared to a deficiency of $182,258 at September 30, 2006.While our current assets decreased by $283,085, our current liabilities decreased by only $99,284.The most significant decreases in current assets were with respect to accounts receivable, which decreased by $178,910, and cash, both non-restricted and restricted, which decreased by a total of $135,852.The decrease in cash was due to our operating loss. The decrease in restricted cash was due primarily to increased advertising and marketing on behalf of our franchises. The most significant increases in current liabilities were as a result of an increase in accounts payable and accrued expenses of $28,324 and borrowing $100,000 on a line of credit, which remained outstanding at September 30, 2007.These increases were more than offset by the conversion of $200,000 in bridge loans to equity. Unearned income, which represents franchise fees received for which we are performing our initial obligations under the franchise agreement, decreased by $3,346 from September 30, 2006.Our primary obligation under the franchise agreement is providing training for two persons for each franchise.We reimburse the franchisee for travel (up to $300) and pay lodging expenses for one person to attend the training as part of the franchise fee.At the training, the franchisee receives equipment (a laptop computer, portable printer and carrying case), software (both V2K’s proprietary software and non-proprietary software such as Microsoft Office and QuickBooks), manuals (training, as well as policy and procedure), and an electronic marketing kit.Samples of fabric and hard products and a starter set of printed materials (business cards, stationery and promotional materials) are shipped to the franchisee when training occurs.Accordingly, since we perform substantially all initial obligations required by the franchise agreement once training is completed, we recognize initial franchise fees as revenues at that time. Note payable – other increased by $15,833 from September 30, 2006.This note consists of the currently deferred portion of our rent obligation under an office lease entered into effective September 15, 2002.Under the terms of the lease, the landlord deferred a portion of the monthly rent aggregating $140,000 over the period from September 15, 2002 to August 15, 2007.The deferred portion is evidenced by a non-interest bearing promissory note, which is payable in cash or shares of our common stock at the option of the landlord.We accrete the deferred portion of the monthly rent utilizing an imputed interest rate of 5.75%.The balance at September 30, 2007 of $140,000 represents the remaining deferral and related imputed interest. For the year ended September 30, 2007, we used cash of $571,722 for operating activities, as compared to $380,683 for the year ended September 30, 2006.Financing activities provided cash of $435,783 in 2007, primarily through net proceeds from the sale of common stock of $341,608, and proceeds from a line of credit in the amount of $100,000.In comparison, financing activities in 2006 provided cash of $456,227, from the sale of common stock and proceeds of a $200,000 bridge loan. During the year ended September 30, 2007, holders of the $200,000 in bridge loans and $100,000 in convertible debentures converted their debt into equity.A note payable to a commercial bank was completely satisfied at September 30, 2007. 21 Plan of Operations We have recently completed a company-wide cost reduction program that we estimate will result in a monthly reduction of $55,000 in expenses and operating losses once the full effect of these measures is felt in January of 2008. In October 2007, we sold the inventory and fixed assets of V2K Manufacturing to a third party.This should result in a reduction of approximately $15,000 in consolidated monthly net operating losses and approximately $13,000 per month in negative cash flow, and an increase in revenue from margin on sales of material and supplies of approximately $5,000 per month.V2K Manufacturing continues to act as the primary supplier of soft window treatments to Windows and its franchisees, but does so by managing strategic alliances with outside vendors.Our long-term goal is to becomea vertically integrated company by reacquiring soft product manufacturing capabilities, and acquiring or merging with a manufacturer of hard products. We have also decreased the monthly operating expenses at V2K Technology by approximately $5,000 per month, through salary reductions and a reduction in personnel.In addition, since the version of the software for custom window treatments that is licensed to V2K Window Fashions is now complete, the costs associated with maintaining that system should incrementally decrease.We will continue to pursue licensing opportunities with synergistic manufacturers, distributors and retailers in the commercial and home décor markets, and will propose that any license agreements we enter into will include an upfront fee for software customization.We anticipate that development of new platforms for our technology, primarily an e-commerce/web based version of the software and a kiosk application, will not commence until fiscal 2009. At V2K Window Fashions we have reduced monthly operating expenses by approximately $30,000, primarily via reductions in personnel and scaling back some of the items we provide in conjunction with the purchase of V2K franchise.We do not believe that this will impair our ability to sell franchises.Beginning in fiscal 2007, we also commenced a process of eliminating under-performing franchisees from our system, which will in turn lead to a reduction in our costs to maintain that system.This process will continue in fiscal 2008. We believe that our quickest path to profitability is franchising, and thus our primary focus in fiscal 2008 will be on improving our execution of the franchise business model.We estimate that sales of 3.5 franchise units per month, and retail sales by our franchisees of $1,000,000 per month, will break the consolidated entity even on a monthly basis beginning in January 2008. Based on the cost reductions outlined above, and assuming we meet our projected results for both retail and franchise sales and maintain our current DSO on accounts receivable of 26 – 28 days, we anticipate that the company will have positive cash flow starting in January 2008. Recently Issued Accounting Pronouncements In December2007, the FASB issued SFAS No.160, "Noncontrolling Interests in Consolidated Financial Statements" (“SFAS No. 160”), which amends Accounting Research Bulletin No.51, "Consolidated Financial Statements." SFAS No.160 establishes accounting and reporting standards for the noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary. Additionally, SFAS No.160 requires consolidated net income to be reported at amounts that include the amounts attributable to both the parent and the noncontrolling interest. SFAS No.160 requires that net income attributable to the parent and the noncontrolling interest be reported separately on the income statement and requires the noncontrolling interest in a subsidiary to be disclosed as an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements. SFAS No.160 is effective for financial statements issued for fiscal years beginning after December15, 2008. Management currently does not expect that the adoption of SFAS No. 160 will have a material effect on the Company’s financial position or results of operations. In February 2007, the FASB issued Statement No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities, including an amendment of FASB Statement No. 115” (“FAS 159”). FAS 159 permits entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value. Unrealized gains and losses on items for which the fair value option has been elected 22 are reported in earnings. FAS 159 does not affect any existing accounting literature that requires certain assets and liabilities to be carried at fair value. FAS 159 is effective for fiscal years beginning after November 15, 2007. Management currently does not expect adoption of FAS 159 will have a material effect on the Company’s financial position or results of operations. Item 7.Financial Statements See the pages beginning with F-1. Item 8.Changes In and Disagreements With Accountants on Accounting and Financial Disclosure None. Item 8A.Controls and Procedures As required by SEC rules, we have evaluated the effectiveness of the design and operation of our disclosure controls and procedures at the end of the period covered by this report.This evaluation was carried out under the supervision and with the participation of our management, including our principal executive officer and principal financial officer and takes into account the segregation of duties comment noted below.Based on this evaluation, these officers have concluded that the design and operation of our disclosure controls and procedures are effective.There were no changes in our internal control over financial reporting or in other factors that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Disclosure controls and procedures are our controls and other procedures that are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the SEC’s rules and forms.Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by us in the reports that we file under the Exchange Act is accumulated and communicated to our management, including principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. It should be noted that the Company does not have a formal audit committee.Its board of directors assumes the responsibilities of the audit committee. Item 8B.Other Information None. 23 PART III Item 9. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance with Section 16(a) of the Exchange Act Our officers, directors and key employees are as follows: Name Age Position Victor J. Yosha 62 President, Chief Executive Officer, and Director Gordon E. Beckstead 70 Chairman of the Board of Directors and Treasurer Samuel Smith 41 Vice President Jerry A. Kukuchka 40 Chief Financial Officer R. J. Wittenbrink 72 Secretary, General Counsel and Director Tom Grimm 61 Director Carlyle Griffin 62 Director The term of office of each director ends at the next annual meeting of our shareholders or when such director’s successor is elected and qualifies.The term of office of each officer ends at the next annual meeting of our board of directors, expected to take place immediately after the next annual meeting of shareholders, or when such officer’s successor is elected and qualifies.Our last annual meeting of shareholders was held on September 21, 2005 in Lakewood, Colorado. Victor J. Yosha has been our president and chief executive officer and a director since the inception of V2K Window Fashions in July 1996.From 1994 to 1999, Mr. Yosha served initially as a consultant to, and later as the chief executive officer of, Pictures and Prices Corporation, a private corporation owned and controlled by Robert and Lynda Leo.Pictures and Prices Corporation developed and distributed proprietary software technology for the window fashion industry.From 1988 to 1994, Mr. Yosha and was president and chairman of Seattle Office Systems, Inc., a company which he co-founded to sell and service office equipment.Seattle Office Systems eventually grew to 80 employees with revenues in excess of $6,000,000 annually and was sold to a company now known as Danka Business Systems PLC.In 1970, Mr. Yosha co-founded American Office Equipment Company, Denver, Colorado, which sold and serviced office equipment.He was president of that company until 1987.That company eventually grew to 300 employees with annual revenues in excess of $25,000,000 and was one of the largest distributors of Minolta Copier products in the world. Gordon E. Beckstead has been our chairman of the board of directors since May 2001.He has been a business consultant since December 1984, providing financing and management advice.From June 1984 to December 1986, Mr. Beckstead was the chairman of ATE, Inc., a long distance reseller based in Las Vegas, Nevada, with operations in Nevada, Idaho, Washington, and California.In addition, he was a director of Citizens National Bank of Boise, Idaho, from April 1981 to December 1986.From 1977 to 1984, Mr. Beckstead was a partner in an accounting firm which he founded.Prior to 1977 he was a partner in the international accounting firm then known as Deloitte Haskins & Sells.He received a bachelor’s degree from Utah State University in 1959. Samuel Smith has been our vice president since March 2006.From November 2001 to March 2006, he was our chief financial officer.Mr. Smith came to us in November 2001 from the Horizons Real Estate Group, where he concentrated on brokering commercial loans, strategic planning, and website development.From 1997 to 2000, Mr. Smith owned and operated a small business consulting firm that specialized in writing business plans and financing proposals for start-up entities.Mr. Smith received his bachelor’s degrees in economics and political science from Middlebury College in 1988, and an MBA from the Johnson Graduate School of Management at Cornell University in 1996. Jerry A. Kukuchka, CPA, became our chief financial officer in March 2006.From August 2004 to January 2006, he was the director of accounting for LMC Resources, Inc., Denver, Colorado, a human resources outsourcing company with approximately 4,000 employees in 35 states.Mr. Kukuchka provided consulting services in the areas of accounting and internal control documentation as an independent contractor from March 2004 to August 2004.From June 1998 to February 2004, he was the VP Finance for PW Eagle (formerly Extrusion Technologies, Inc.), Denver, Colorado, where he was responsible for all financial reporting functions, budgeting, forecasting, and tax compliance requirements for a PVC pipe manufacturer with 3 plants and 300 employees.He was the regional 24 controller for Pinon Management, Inc., Lakewood, Colorado, from February 1997 to March 1998.This company operated four nursing homes in the Denver area and had over 300 employees.Mr. Kukuchka worked for a Denver area public accounting firm from October 1992 to June 1996.He is a member of the Colorado Society of Certified Public Accountants and graduated from Metropolitan State College in 1989 with a bachelor’s degree in accounting. R. J. Wittenbrink has been our secretary and general counsel since our inception and a director since April 1997.Mr. Wittenbrink has been practicing law in the Denver, Colorado area since 1963.During the last 25 years, he has concentrated both as an attorney and principal in the formation and operation of small business and real estate development.Mr. Wittenbrink received a bachelor’s degree from St. Louis University in 1959 and a juris doctor law degree from the University of Denver in 1963. Tom Grimm has been a director since March 2006, and the owner of a V2K Window Fashions franchise since May 2004.Mr. Grimm currently sits on the Board of Directors of Naartjie children’s clothing store, and from March 2003 to March 2006 was the Chairman of the Board of Governors for Operation Smile.From October 1998 to September 2002 he was Executive Vice President of Wal-Mart Stores, Inc. and President and CEO of Sam’s Club.Prior to that Mr. Grimm served as President and CEO of the Pace Warehouse Club Division of Kmart Stores, Inc. in Denver, Colorado, and was the founder, President and CEO of Price Savers Wholesale Warehouse, Inc. in Salt Lake City, Utah.Mr. Grimm is a graduate of Weber State University in Ogden, Utah. Carlyle Griffin has been a director since October 2006.Since his “retirement” in 1999, Mr. Griffin has started his own consulting firm and remains active in the business community.During a thirty-one year career at IBM he held numerous marketing and marketing management positions, and managed a multi-state area for IBM Credit Corporation.Mr. Griffin received his Bachelor of Science degree in Business Management from Penn State University in 1966, and an MBA from Penn Sate University in 1968. No other directorships are held by each director in any company with a class of securities registered pursuant to Section 12 of the Securities Exchange Act of 1934 or any company registered as an investment company, under the Investment Company Act of 1940. Messrs. Yosha and Beckstead may be deemed to be organizers and “control persons” of the Company, as those terms are in defined in the Securities Act of 1933. Director Independence As of the date of this report, our common stock is not listed on any exchange. As such, we are not currently subject to corporate governance standards of listed companies, which require, among other things, that the majority of the board of directors be independent.Since we are not currently subject to corporate governance standards relating to the independence of our directors, we choose to define an “independent” director in accordance with the NASDAQ Global Market’s requirements for independent directors (NASDAQ Marketplace Rule 4200). The NASDAQ independence definition includes a series of objective tests, such as that the director is not an employee of the company and has not engaged in various types of business dealings with the company. Tom Grimm and Carlyle Griffin are considered independent directors under the above definition.We do not list that definition on our Internet website. Conflicts of Interest Our two non-officer directors, Tom Grimm and Carlyle Griffin, are associated with other firms involved in a range of business activities.Consequently, there are potential inherent conflicts of interest in their acting as directors of our company.While these directors are engaged in other business activities, we anticipate that such activities will not interfere in any significant fashion with the affairs of our business, in terms of having adequate time to devote to the business of the company.Messrs. Grimm and Carlyle devote less than 10% of their working in their roles as directors.All of our officers devote 100% of their working time to V2K. Our officers and directors are now and may in the future become shareholders, officers or directors of other companies, which may be formed for the purpose of engaging in business activities similar to us.Accordingly, 25 additional direct conflicts of interest may arise in the future with respect to such individuals acting on behalf of us or other entities.Moreover, additional conflicts of interest may arise with respect to opportunities which come to the attention of such individuals in the performance of their duties or otherwise.Currently, we do not have a right of first refusal pertaining to opportunities that come to their attention and may relate to our business operations. Our officers and directors are, so long as they are our officers or directors, subject to the restriction that all opportunities contemplated by our plan of operation which come to their attention, either in the performance of their duties or in any other manner, will be considered opportunities of, and be made available to us and the companies that they are affiliated with on an equal basis.A breach of this requirement will be a breach of the fiduciary duties of the officer or director.If we or the companies with which the officers and directors are affiliated both desire to take advantage of an opportunity, then said officers and directors would abstain from negotiating and voting upon the opportunity.However, all directors may still individually take advantage of opportunities if we should decline to do so.Except as set forth above, we have not adopted any other conflict of interest policy with respect to such transactions. Item 10.Executive Compensation The table below sets forth the remuneration of our chief executive officer during our last two completed fiscal years (the years ended September 30, 2007 and September 30, 2006).There were no other executive officers whose total annual salary and bonus equaled or exceeded $100,000. Summary Compensation Table Name and Principal Position Year Salary ($) Bonus ($) Stock Awards ($) Option Awards ($) Non-Equity Incentive Plan Compensa-tion ($) Nonquali-fied Deferred Compensa-tion Earnings ($) All Other Compensation ($) Total ($) Victor J. Yosha, President and CEO 2007 2006 50,000 60,000 -0- -0- -0- -0- 58,997 (1) 37,454 (2) -0- -0- -0- -0- -0- -0- 108,887 97,454 (1) The options were valued using the Black-Scholes stock option pricing model with the following assumptions: Expected option life-years:3.00; Risk-free interest rate:5.25%; Dividend yield:0; Volatility:0.68. (2) The options were valued using the Black-Scholes stock option pricing model with the following assumptions: Expected option life-years:3.00 – 7.50; Risk-free interest rate:5.125%; Dividend yield:0; Volatility:0.28. Mr. Yosha was originally granted options to purchase 6,500,000 shares by V2K Window Fashions in July 2004.Upon the reorganization of V2K Window Fashions into V2K International in April 2006, these options were replaced with options to purchase common stock of V2K International on comparable terms.At the time of the replacement, options to purchase 2,500,000 shares had vested, options to purchase 2,000,000 shares vested in July 2006, and options to purchase 2,000,000 shares vested in July 2007. We granted Mr. Yosha options to purchase 50,000 shares at $0.20 per share in May 2006 for his service as a director.These options vested in May 2007 and are exercisable until May 2011.In June 2006, we granted Mr. Yosha options to purchase 1,000,000 shares at $0.20 per share.One-third of these options vested on June 30, 2007, one-third vest June 30, 2008 and the remaining one-third vest June 30, 2009.These options are exercisable until June 30, 2011.On August 9, 2007, we designated options to purchase 83,333 shares at $0.05 per share, that had previously been granted and reserved for anticipated growth, to Mr. Yosha.35,715 of these options had already vested, and the remaining 47,618 vest one-fourth each annually beginning July 9, 2008.These options exercisable until July 9, 2014. 26 Outstanding Equity Awards At Fiscal Year-End Option Awards Stock Awards Name Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options (#) Option Exercise Price ($) Option Expiration Date Number of Shares or Units of Stock That Have Not Vested (#) Marked Value of Shares or Units of Stock That Have Not Vested ($) Equity Incentive Plan Awards: Number 0f Unearned Shares, Units or Other Rights That Have Not Vested (#) Equity Incentive Plan Awards:Market or Payout Value of Unearned Shares, Units or Other Rights That Have Not Vested (#) Victor J. Yosha 6,500,000 50,000 333,333 35,715 -0- -0- 666,667 (1) 47,618 (2) -0- -0- -0- -0- 0.05 0.20 0.20 0.05 07/09/2014 05/02/2011 06/30/2011 07/09/2014 N/A N/A N/A N/A- (1) Half of these options vest on June 30, 2008, and the other half vests on June 30, 2009. (2) One quarter of these options vest annually beginning July 9, 2008. Compensation of Directors Each of our non-employee directors receives reimbursement for expenses of attendance for each scheduled meeting that requires physical attendance. Compensation for our directors for our last completed fiscal year is set forth below, with the exception of Victor J. Yosha, whose compensation has been disclosed above. Director Compensation Name Fees Earned or Paid in Cash ($) Stock Awards ($) Option Awards ($) Non-Equity Incentive Plan Compensation ($) Non-Qualified Deferred Compensation Earnings ($) All Other Compensation ($) Total ($) Gordon E. Beckstead -0- -0- 61,151 (1) -0- -0- -0- 61,151 Carlyle Griffin -0- -0- 5,387 (2) -0- -0- -0- 5,387 Tom Grimm -0- -0- 1,517 (3) -0- -0- -0- 1,517 R.J. Wittenbrink -0- -0- 8,340(4) -0- -0- -0- 8,340 (1) Mr. Beckstead was originally granted options to purchase 7,000,000 shares by V2K Window Fashions in July 2004. Upon the reorganization of V2K Window Fashions into V2K International in April 2006, these options were replaced with options to purchase common stock of V2K International on comparable terms. At the time of the replacement, options to purchase 2,666,670 shares had vested, options to purchase 2,166,670 shares vested in July 2006, and options to purchase 2,166,660 shares vested in July 2007. These options are exercisable at $0.05 per share until July 9, 2014. We granted Mr. Beckstead options to purchase 50,000 shares at $0.20 per share in May 2006 for his service as a director. These options vested on May 2, 2007 and are exercisable until May 2, 2011. On June 30, 2006, we granted Mr. Beckstead options to purchase 1,000,000 shares at $0.20 per share. One-third of these options vested on June 30, 2007, one-third vest June 30, 2008 and the remaining one-third vest June 30, 2009. These options are exercisable until June 30, 2011. On August 9, 2007, we designated options to purchase 83,333 shares at $0.05 per share, that had previously been granted and reserved for anticipated growth, to Mr. Beckstead. 35,715 of these options had already vested, and the remaining 47,618 vest one-fourth each annually beginning July 9, 2008. These options exercisable until July 9, 2014. 27 (2) Mr. Griffin was originally granted options to purchase 1,250,000 shares by V2K Window Fashions in July 2004. Upon the reorganization of V2K Window Fashions into V2K International in April 2006, these options were replaced with options to purchase common stock of V2K International on comparable terms. At the time of the replacement, options to purchase 416,670 shares had vested, options to purchase 416,670 shares vested in July 2006, and options to purchase 416,660 shares vested in July 2007. These options are exercisable at $0.05 per share until July 9, 2014. We granted Mr. Griffin options to purchase 50,000 shares at $0.20 per share in October 2006 for his service as a director. These options vested on October 17, 2007 and are exercisable until October 17, 2011. (3) We granted Mr. Grimm options to purchase 50,000 shares at $0.20 per share on May 2, 2006 for his service as a director. These options vested on May 2, 2007 and are exercisable until May 2, 2011. (4) Mr. Wittenbrink was originally granted options to purchase 1,500,000 shares by V2K Window Fashions in July 2004. Upon the reorganization of V2K Window Fashions into V2K International in April 2006, these options were replaced with options to purchase common stock of V2K International on comparable terms. At the time of the replacement, options to purchase 500,000 shares had vested, options to purchase 500,000 shares vested in July 2006, and options to purchase 500,000 shares vested in July 2007. These options are exercisable at $0.05 per share until July 9, 2014. We granted Mr. Wittenbrink options to purchase 50,000 shares at $0.20 per share in May 2006 for his service as a director. These options vested on May 2, 2007 and are exercisable until May 2, 2011. On August 9, 2007, we designated options to purchase 83,333 shares at $0.05 per share, that had previously been granted and reserved for anticipated growth, to Mr. Wittenbrink. 35,715 of these options had already vested, and the remaining 47,618 vest one-fourth each annually beginning July 9, 2008. These options exercisable until July 9, 2014. Employment Agreements We do not have employment agreements with any of our executive officers. Stock Option Plan Our shareholders adopted the 2006 Stock Option Plan on March 31, 2006 that permits the granting of options to purchase up to 30,000,000 shares.Options may be granted to officers, directors, employees, and consultants on a case-by-case basis.This Plan will remain in effect until it is terminated by the board of directors or, if so appointed by the board, a committee of two or more disinterested directors administering the Plan, except that no incentive stock option will be granted after March 31, 2016. The 2006 Stock Option Plan is intended to (i) encourage ownership of shares by our employees and directors of and certain consultants to the company; (ii) induce them to work for the benefit of the company; and (iii) provide additional incentive for such persons to promote the success of the company. The board of directors or committee may amend, suspend or discontinue the Plan at any time or from time to time; provided that no action of the board will cause incentive stock options granted under this Plan not to comply with Section 422 of the Internal Revenue Code unless the board specifically declares such action to be made for that purpose and provided further that without the approval of our shareholders, no such action may: (i) materially increase the maximum aggregate number of shares that may be issued under options granted pursuant to the Plan, (ii) materially increase the benefits accruing to Plan participants, or (iii) materially modify eligibility requirements for the participants.Moreover, no such action may alter or impair any option previously granted under the Plan without the consent of the holder of such option. The Plan contains provisions for proportionate adjustment of the number of shares for outstanding options and the option price per share in the event of stock dividends, recapitalizations, stock splits or combinations. Each option granted under the Plan will be evidenced by a written option agreement between us and the optionee.The option price of any incentive stock option or non-qualified option may be not less than 100% of the fair market value per share on the date of grant of the option; provided, however, that any incentive stock option granted to a person owning more than ten percent of the total combined voting power of the common stock will have an option price of not less than 110% of the fair market value per share on the date of grant.“Fair Market Value” per share as of a particular date is defined in the Plan as the closing price of our common stock as reported on a 28 national securities exchange or the last transaction price on the reporting system or, if none, the average of the closing bid and asked prices of our common stock in the over-the-counter market or, if such quotations are unavailable, the value determined by the board in its discretion in good faith. The exercise period of incentive stock options or non-qualified options granted under the Plan may not exceed ten years from the date of grant thereof.Incentive stock options granted to a person owning more than ten percent of the total combined voting power of our common stock will be for no more than five years. To exercise an option, the optionee must pay the full exercise price in cash, by check or such other legal consideration as may be approved by the Committee.Such other consideration may consist of shares of common stock having a fair market value equal to the option price, cashless exercise, a personal recourse note, or in a combination of cash, shares, cashless exercise and a note, subject to approval of the Committee. An option may not be exercised unless the optionee then is an employee, consultant, officer, or director of our company or its subsidiaries, and unless the optionee has remained continuously as an employee, consultant, officer, or director of our company since the date of grant of the option.If the optionee ceases to be an employee, consultant, officer, or director of our company or its subsidiaries other than by reason of death, disability, or for cause, all options granted to such optionee, fully vested to such optionee but not yet exercised, will terminate three months after the date the optionee ceases to be an employee, consultant, officer or director of our company. If the employee is terminated “for cause” (as that term is defined in the Plan), such employee’s options will terminate immediately on the date the optionee ceases employment or association. If an optionee dies while an employee, consultant, officer or director of our company, or if the optionee’s employment, consultant, officer, or director status terminates by reason of disability, all options theretofore granted to such optionee, whether or not otherwise exercisable, unless earlier terminated in accordance with their terms, may be exercised at any time within one year after the date of death or disability of said optionee, by the optionee or by the optionee’s estate or by a person who acquired the right to exercise such options by bequest or inheritance or otherwise by reason of the death or disability of the optionee. As of September 30, 2007, 28,025,110 options were outstanding under the Plan. Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters The following table provides certain information as to our officers and directors individually and as a group, and the holders of more than 5% of our common stock, as of November 30, 2007. Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class (1) Victor J. Yosha 13949 W. Colfax Avenue, Suite 250 Lakewood, Colorado 80401 12,069,528 (2) 31.5% Gordon E. Beckstead 13949 W. Colfax Avenue, Suite 250 Lakewood, Colorado 80401 12,176,668 (3) 31.4% Robert & Lynda Leo 13949 W. Colfax Avenue, Suite 250 Lakewood, Colorado 80401 5,366,346 (4) 16.2% R.J. Wittenbrink 13949 W. Colfax Avenue, Suite 250 Lakewood, Colorado 80401 4,100,755 (5) 12.4% Center Seed Partners LLC 6915 E. Mountain Bush Circle Highlands, Colorado 80130 2,500,000 8.0% 29 Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class (1) Carlyle Griffin 16163 Canyon Wren Way Morrison, Colorado 80465 2,144,720 (6) 6.6% Lea Blohm P.O. Box 3740 Parker, Colorado 80134 2,060,535 (7) 6.6% Samuel Smith 13949 W. Colfax Avenue, Suite 250 Lakewood, Colorado 80401 977,719 (8) 3.1% Tom Grimm 1895 Stone Hollow Drive Bountiful, Utah 84010 550,000 (9) 1.8% Jerry A. Kukuchka 13949 W. Colfax Avenue, Suite 250 Lakewood, Colorado 80401 150,000 (10) 0.5% All officers and directors as a group(7 persons) 32,169,390 (11) 63.7% (1) Where persons listed on this table have the right to obtain additional shares of common stock through the exercise of outstanding options or warrants or the conversion of convertible securities within 60 days from December 17, 2007, these additional shares are deemed to be outstanding for the purpose of computing the percentage of class owned by such person, but are not deemed to be outstanding for the purpose of computing the percentage of any other person. Percentages are based on 31,167,336 shares outstanding. (2) Includes 6,919,048 shares issuable upon the exercise of vested stock options and 250,000 shares issuable upon the exercise of warrants. (3) Includes 7,419,048 shares issuable upon exercise of vested stock options and 250,000 shares issuable upon exercise of warrants. (4) Includes 2,016,666 shares issuable upon vested stock options. (5) Includes 1,585,715 shares issuable upon the exercise of vested stock options and 250,000 shares issuable upon the exercise of warrants. (6) Includes 1,310,000 shares issuable upon exercise of vested stock options. (7) Incudes 250,000 shares issuable upon exercise of warrants. (8) Includes 907,719 shares issuable upon exercise vested stock options and 25,000 shares issuable upon the exercise of warrants. (9) Includes 50,000 shares issuable upon exercise of vested stock options and 250,000 shares issuable upon exercise of warrants. (10) Includes 50,000 shares issuable upon exercise of vested stock options and 50,000 shares issuable upon exercise of warrants. (11) Includes 18,241,530 shares issuable upon exercise of vested stock options and 1,075,000 shares upon the exercise of warrants. Changes in Control There are no agreements known to management that may result in a change of control of our company. 30 Equity Compensation Plan Information The following table sets forth information as of the end of the most recently completed fiscal year, September 30, 2007: Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance Equity compensation plans approved by security holders 12,180,660 $0.10 17,819,340 Equity compensation plans not approved by security holders 17,000,000 $0.05 -0- Total 29,180,660 $0.07 17,819,340 Item 12.Certain Relationships and Related Transactions, and Director Independence None of our present directors, officers or principal shareholders, nor any family member of the foregoing, nor, to the best of our information and belief, any of our former directors, officers or principal shareholders, nor any family member of such former directors, officers or principal shareholders, has or had any material interest, direct or indirect, in any transaction, or in any proposed transaction which has materially affected or will materially affect us. Promoters and Organizers. Gordon Beckstead and Victor J. Yosha may be deemed to be the organizers of V2K International, Inc. due to their role in organizing the business of the company and control persons due to their ownership of a significant percentage of voting securities.Messrs. Beckstead and Yosha, together with all of the other shareholders of V2K Window Fashions, Inc., received 35 shares of V2K International common stock for every share of V2K Window Fashions preferred stock and 10 shares of V2K International common stock for every share of V2K Window Fashions common stock owned by them in April 2006 when V2K International acquired V2K Window Fashions.In addition, they, together with all of the other holders of stock options in V2K Window Fashions, received replacement stock options from V2K International in this acquisition transaction.Other transactions between us and Messrs. Beckstead and/or Yosha are described below. Convertible Debentures.In February 2005, Gordon Beckstead, an officer, director and principal shareholder, and one of our shareholders each loaned us $50,000 pursuant to the terms of a three-year convertible promissory note.Interest accrues at the rate of one percent plus the prime rate as announced in the Wall Street Journal and is paid quarterly.We paid Mr. Beckstead interest of $1,156 and $4,438 for the years ended September 30, 2007 and 2006, respectively.The holders had the right to convert the notes at any time into shares of common stock at a price of $0.20 per share.We agreed to register the shares issuable upon conversion.On January 31, 2007, Mr. Beckstead and the other lender each converted their debentures into 250,000 shares of common stock. Bridge Loan.In January 2006, Gordon Beckstead, Victor J. Yosha, and R.J. Wittenbrink each loaned us $25,000 as part of a bridge loan we obtained in the aggregate amount of $200,000.Messrs. Beckstead, Yosha and Wittenbrink are officer, directors, and principal shareholders of the company.Their loans were made on the same terms as those received from non-affiliated third party lenders.The associated loan agreement and promissory note called for quarterly interest payments in arrears at the rate of four percent plus the prime rate as published in the Money Rate Table of the Western Edition of the Wall Street Journal.Repayment of the promissory note was to commence upon the earlier of (a) the completion of our private placement or (b) July 5, 2006.At the option of the lenders, at any time prior to consummation of the private placement, the lenders could convert all or any of the principal amounts into the securities on the same terms as those offered in the private placement.Upon the minimum portion of the private placement having been sold, the lenders were required to convert at least 50% of the note principal.In August 2006, all of the lenders entered into an amendment to the loan agreement and promissory note, whereby they agreed to convert the entire amount of the note immediately prior to the closing of the private placement, so long as the minimum offering was sold.We further agreed that if we had failed to close the private 31 placement by January 5, 2007, we would repay half of the principal amount of the notes by January 31, 2007 and the remainder by applying $3,000 from the sale of each franchise until the notes were paid in full.Messrs. Beckstead, Yosha and Wittenbrink agreed to defer repayment of their loans until the non-affiliated lenders had been paid.In January 2007, all of the lenders extended the deadline for closing the private placement to January 31, 2007. Effective January 31, 2007, all of the lenders, including Messrs. Beckstead, Yosha, and Wittenbrink, converted their loans into securities on the same terms as those offered in our private placement.Each of Messrs. Beckstead, Yosha and Wittenbrink received 125,000 shares of common stock and warrants to purchase 125,000 shares of common stock.The warrants are exercisable at $0.50 per share until September 30, 2008.We granted registration rights with respect to all of the shares purchased in the private placement.Accordingly, the 125,000 shares issued to each of Messrs. Beckstead, Yosha and Wittenbrink were registered for resale. For the years ended September 30, 2007 and 2006, we paid interest of $1,021 and $2,242, respectively to each of Messrs. Beckstead, Yosha and Wittenbrink, respectively. We issued warrants to purchase an aggregate of 1,000,000 shares of common stock to all of the lenders when the loans were made.The warrants are exercisable at $0.30 per share and expire January 5, 2009.We granted piggyback registration rights (on a “best efforts” basis) with respect to the shares issuable upon exercise of these warrants.The resale of these shares was registered in a registration statement that was declared effective in July 2007. The table below summarizes the shares and warrants that were issued: Lender Amount of Loan Warrants @ $0.30 Issued When Loans were Made Shares Issued Upon Conversion of Loan Warrants @ $0.50 Issued Upon Conversion of Loan Gordon E. Beckstead $25,000 125,000 125,000 125,000 Victor J. Yosha $25,000 125,000 125,000 125,000 Robert J. Wittenbrink $25,000 125,000 125,000 125,000 George A. Johnson $50,000 250,000 250,000 250,000 John D. Kucera $25,000 125,000 125,000 125,000 Robert M. Nieder $50,000 250,000 250,000 250,000 Line of Credit.In August 2007, we opened a line of credit with a commercial bank in the amount of $250,000.The line of credit is collateralized with a first priority security interest in the personal property of V2K Window Fashions, and up to 125% of the amount is personally guaranteed by Messrs. Yosha, Beckstead and Wittenbrink.Interest on the outstanding principal balance accrues at the bank’s prime rate and is payable monthly.The line of credit is available until August 30, 2008, at which time any outstanding principal balance and accrued interest are due.At September 30, 2007, we had drawn $100,000 against the line of credit. Future Transactions.All future affiliated transactions will be made or entered into on terms that are no less favorable to us than those that can be obtained from any unaffiliated third party.A majority of the independent, disinterested members of our board of directors will approve future affiliated transactions. Item 13.Exhibits Regulation S-B Number Exhibit 3.1 Articles of Incorporation (1) 3.2 Bylaws (1) 10.1 2006 Stock Option Plan (1) 10.2 Form of Franchise Agreement (2) 10.3 Software License Agreement from V2K Technology, Inc. to V2K Window Fashions, Inc. (1) 10.4 Office Lease and Note (2) 32 Regulation S-B Number Exhibit 10.5 Lease Agreement dated May 24, 2007 (3) 10.6 Wells Fargo Bank, N.A. Revolving Line of Credit dated August 28, 2007 10.7 Novation and Mutual/Partial Release and Promissory Note dated October 4, 2007 21 Subsidiaries of the registrant (1) 31.1 Rule 15d-14(a) Certification of Chief Executive Officer 31.2 Rule 15d-14(a) Certification of Chief Financial Officer 32.1 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of Chief Executive Officer 32.2 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of Chief Financial Officer (1) Filed as an exhibit to the initial filing of the registration statement on March 9, 2007. (2) Filed as an exhibit to Amendment No. 1 to the registration statement on May 1, 2007. (3) Filed as an exhibit to the quarterly report on Form 10-QSB for the period ended June 30, 2007 on August 27, 2007. Item 14.Principal Accountant Fees and Services The fees billed for professional services rendered by our principal accountant are as follows: FISCAL AUDIT-RELATED YEAR AUDIT FEES FEES TAX FEES ALL OTHER FEES 2006 $79,612 -0- $8,495 -0- 2007 $94,675 -0- $8,795 -0- Pre-Approval Policies and Procedures The Board of Directors must pre-approve any use of our independent accountants for any non-audit services.All services of our auditors are approved by our whole Board and are subject to review by our whole Board. 33 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. V2K INTERNATIONAL, INC. Date:December 21, 2007 /s/ Victor J. Yosha Victor J. Yosha, President In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signature Title Date /s/ Victor J. Yosha President, Chief Executive Officer and Director December 21, 2007 Victor J. Yosha (Principal Executive Officer) /s/ Jerry A. Kukuchka Chief Financial Officer December 21, 2007 Jerry A. Kukuchka (Principal Financial Officer) /s/ Gordon E. Beckstead Director December 21, 2007 Gordon E. Beckstead Director Carlyle Griffin /s/ R.J. Wittenbrink Director December 21, 2007 R.J. Wittenbrink Director Tom Grimm 34 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders V2K International, Inc. Lakewood, Colorado We have audited the consolidated balance sheets of V2K International, Inc. and subsidiaries (the “Company”) as of September 30, 2007 and 2006 and the related consolidated statements of operations, stockholders’ equity (deficit), and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that out audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of V2K International, Inc. and subsidiaries as of September 30, 2007 and 2006, and the consolidated results of their operations and cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Gordon, Hughes & Banks, LLP Gordon, Hughes & Banks, LLP Greenwood Village, Colorado December 11, 2007 F-1 V2K INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2, 2006 ASSETS CURRENT ASSETS 2007 2006 Cash and cash equivalents $ 270,389 $ 330,547 Cash - restricted 42,289 117,983 Accounts receivable, net of allowance for doubtful accounts of $40,057 (2007) and $43,150 (2006) 581,808 760,718 Current portion of notes receivable 117,999 75,787 Inventory 8,343 8,825 Prepaid expenses and other 91,151 101,204 Total Current Assets 1,111,979 1,395,064 PROPERTY AND EQUIPMENT, at cost, net of accumulated depreciation of $264,433 (2007) and $213,882 (2006) 150,052 90,544 REACQUIRED FRANCHISE RIGHTS 43,459 - NOTES RECEIVABLE - net of current portion 30,323 21,370 Total Assets $ 1,335,813 $ 1,506,978 LIABILITIESAND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ 1,122,356 $ 1,094,032 Current portion of note payable - other 109,211 124,167 Current portion of capital lease obligations 3,642 - Line of credit 100,000 - Current portion of note payable - bank - 12,948 Bridge loan - 200,000 Unearned income 142,829 146,175 Total Current Liabilities 1,478,038 1,577,322 LONG TERM LIABILITIES Capital lease obligations, net of of current portion 3,481 - Note payable - other, net of current portion 30,789 - Deferred rent 115,058 - Convertible debentures - 100,000 Total Long Term Liabilities 149,328 100,000 Total Liabilities 1,627,366 1,677,322 STOCKHOLDERS’ EQUITY Subscriptions receivable (150,000 shares) - 30,000 Common stock - $.001 par value, authorized 100,000,000 shares Issued and outstanding - 31,147,336 shares (2007) and 27,378,586 shares (2006) 31,147 27,379 Additional paid-in capital 1,982,455 1,077,617 Accumulated (deficit) (2,305,155 ) (1,305,340 ) Total Stockholders' Equity (Deficit) (291,553 ) (170,344 ) Total Liabilities and Stockholders' Equity (Deficit) $ 1,335,813 $ 1,506,978 The accompanying notes are an integral part of these consolidated financial statements. F-2 V2K INTERNATIONAL, INC. CONSOLIDATEDSTATEMENTS OF OPERATIONS FOR THE YEARS ENDED SEPTEMBER 30, 2, 2006 2007 2006 REVENUES Sales of franchises $ 2,044,822 $ 1,463,992 Royalty and advertising fees 835,824 847,635 Sales of materials and supplies 5,454,937 5,846,915 Total Revenues 8,335,583 8,158,542 OPERATING EXPENSES Cost offranchise sales 1,144,283 799,277 Cost ofmaterials and supplies 5,239,864 5,625,008 Research and development expenses 426,069 433,201 Selling, general and administrative expenses 2,590,384 2,024,794 Total Operating Expenses 9,400,600 8,882,280 (LOSS) FROM OPERATIONS (1,065,017 ) (723,738 ) OTHER INCOME (EXPENSES) Interest (expense) (20,230 ) (29,850 ) Other income 62,564 21,383 (Loss) on disposition of assets (690 ) - Gain on sale of LLC 19,179 - Total Other Income (Expense) 60,823 (8,467 ) NET (LOSS) BEFORE INCOME TAXES (1,004,194 ) (732,205 ) PROVISION FOR INCOME TAX - - NET (LOSS) FROM CONTINUING OPERATIONS $ (1,004,194 ) $ (732,205 ) (LOSS) FROM DISCONTINUED OPERATIONS, NET OF INCOME TAX $ (10,157 ) $ - NET (LOSS) $ (1,014,351 ) $ (732,205 ) NET (LOSS) PER SHARE - Basic and diluted $ (0.0338 ) $ (0.0281 ) NET(LOSS) PER SHARE FROM DISCONTINUED OPERATIONS $ (0.0003 ) $ - Basic and diluted WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - Basic and diluted 30,000,774 26,094,657 The accompanying notes are an integral part of these consolidated financial statements. F-3 V2K INTERNATIONAL, INC. CONSOLIDATEDSTATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) FOR THE YEARS ENDED SEPTEMBER 30, 2, 2006 Additional Subsciptions Preferred Stock Common Stock Paid-In Receivable Accumulated Shares Amount Shares Amount Capital Shares Amount (Deficit) Total Balances, October 1, 2005 200,001 $200,001 13,569,040 $13,570 $602,635 - $- $(573,135) $243,071 Issuance of common stock in conjunction with the re-capitalization of V2K International, Inc. - - 5,391,811 5,392 - 5,392 Issuance of common stock for services at $0.20 per share - - 71,500 71 14,229 - - - 14,300 Stock options issued as compensation - 4,300 - - - 4,300 Exercise of stock options for cash at $0.05 per share - - 2,860 3 140 - - - 143 Recision of common stock for cash at $0.30 per share - - (116,660) (117) (34,883) - - - (35,000) Sale of common stock for cash at $0.20 per share - - 175,000 175 34,825 - - - 35,000 Warrants issued for services - 7,655 - - - 7,655 Conversion of preferred stock into common stock at $0.0286 per share (200,001) (200,001) 7,000,035 7,000 193,001 - Sale of common stock for cash at $0.20 per share - - 1,285,000 1,285 255,715 - - - 257,000 Subscriptions receivable - 150,000 30,000 - 30,000 Net (loss) - (732,205) (732,205) Balances, September 30, 2006 - - 27,378,586 27,379 1,077,617 150,000 30,000 (1,305,340) (170,344) Equity in entity no longer consolidated - 14,536 14,536 Balances, September 30, 2006 continuing entities - - 27,378,586 27,379 1,077,617 150,000 30,000 (1,290,804) (155,808) Sale of common stock for cash at $0.20 per share, net of offering costs of $82,413 - - 2,268,750 2,268 369,338 (150,000) (30,000) - 341,606 Stock compensation expense - 237,000 - - - 237,000 Conversion of bridge loan into common stock at $0.20 per share - - 1,000,000 1,000 199,000 - - - 200,000 Conversion of debentures into common stock at $0.20 per share - - 500,000 500 99,500 - - - 100,000 Net (loss) - (1,014,351) (1,014,351) Balances, September 30, 2007 - $- 31,147,336 $31,147 $1,982,455 - $- $ (2,305,155) $(291,553) The accompanying notes are an integral part of these consolidated financial statements. F-4 V2K INTERNATIONAL, INC. CONSOLIDATEDSTATEMENTS OF CASHFLOWS FOR THE YEARS ENDED SEPTEMBER 30, 2, 2006 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) $ (1,014,351 ) $ (732,205 ) Adjustments to reconcile net (loss) to net cash (used) by operating activities Depreciation and amortization 61,871 73,653 Bad debt provision 90,582 69,413 Rent expense satisfied with debt 15,833 27,000 Stock issued in re-capitalization - 5,392 Stock issued for services - 14,300 Stock compensation expense 237,000 11,955 Loss on disposition of assets 690 - (Gain) on sale of LLC (19,179 ) - Changes in assets and liabilities Decrease (increase) in accounts receivable 88,328 (223,097 ) Decrease (increase) in prepaid expenses and other 10,053 (49,628 ) (Increase) decrease in notes receivable (51,165 ) 43,173 Decrease in inventory 482 3,138 Increase in accounts payable and accrued expenses 28,323 311,549 Proceeds from deferred rent 26,616 - Acquisition of franchises and interests therein (43,459 ) - (Decrease) increase in unearned income (3,346 ) 64,674 Net cash (used) by operating activities (571,722 ) (380,683 ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sale of LLC 29,950 - Purchase of property and equipment (29,863 ) (36,755 ) Net cash provided (used) by investing activities 87 (36,755 ) CASH FLOWS FROM FINANCING ACTIVITIES Exercise of stock options - 143 Proceeds from sale of common stock 371,608 257,000 (Decrease) increase in subscriptions receivable (30,000 ) 30,000 Proceeds from capital lease 8,961 - Proceeds from bridge loan - 200,000 (Payments) on capital lease obligation (1,838 ) (12,519 ) Proceeds from line of credit 100,000 - (Payments) on bank loan (12,948 ) (18,397 ) Net cash provided by financing activities 435,783 456,227 NET INCREASE (DECREASE) IN CASH (135,852 ) 38,789 CASH, BEGINNING OF PERIOD 448,530 409,741 CASH, END OF PERIOD $ 312,678 $ 448,530 The accompanying notes are an integral part of these consolidated financial statements. F-5 V2K INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED SEPTEMBER 30, 2, 2006 (CONTINUED) SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION During the years ended September 30, 2007 and September 30, 2006, the Company paid cash of $29,763 and $22,791, respectively, for interest on debt. SUPPLEMENTAL SCHEDULE OF NON-CASH INVESTING AND FINANCING ACTIVITIES During the year ended September 30, 2007, the Company: incurred $237,000 of stock compensation expense; converted $200,000 in bridge loans to 1,000,000 Units of a private placement, each Unit consisting of one share of common stock at $0.20 and one warrant to purchase one share of common stock at $0.50 (see Note 1
